Citation Nr: 0943371	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for hypertension, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for syncopal episodes, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic disorder (claimed as 
panic attacks), and anxiety.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned in April 2008.  A transcript of 
the hearing is of record.  

This case was remanded in August 2008 for additional 
development.  To the extent possible, the development has 
been completed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations from October 1990 to April 1991.

2.  There is no currently diagnosed heart disorder, to 
include as due to an undiagnosed illness.

3.  Hypertension was not incurred in or aggravated by 
service; nor is it a qualifying chronic disability that 
cannot be attributed to any known clinical diagnosis.

4.  Syncopal episodes with numbness cannot be attributed to 
any known clinical diagnosis and has manifested to at least a 
degree of 10 percent.  

5.  The preponderance of the evidence shows that the Veteran 
does not have PTSD.  

6.  An adjustment disorder, with symptoms of depressed mood 
and anxiety has been linked to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

3.  A disability manifested as syncopal episodes (with 
numbness) is presumed to have been incurred as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

4.  PTSD was not incurred due to active service.  38 U.S.C.A. 
§ 1110, 1131, 5107; 38 C.F.R. §§ 3.304 (2009).

5.  An adjustment disorder, with symptoms of depressed mood 
and anxiety was incurred due to active service.  38 U.S.C.A. 
§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

Here, the VCAA duty to notify was satisfied in a letter sent 
to the appellant in December 2003, prior to the initial AOJ 
decision in this matter.  This letter fully addressed all 
notice elements and informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  An additional 
letter sent in May 2009 provided additional notice that 
included the type of evidence necessary to establish 
disability ratings or effective dates for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.

The only deficiency with regard to notice in this case is 
some of the VCAA notice was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in the August 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her service 
connection claims.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records and VA and 
private medical treatment records.  Attempts were made to 
obtain the records associated with the Veteran's applications 
for disability benefits from the Social Security 
Administration (SSA); however, SSA indicated these records 
were not available.  At the Veteran's 2009 hearing, she 
stated that there were outstanding private medical records 
related to treatment for her syncopal episodes.  She did not 
provide VA with a release form to obtain this doctor's 
treatment records, nor did she submit these records herself.  
Nonetheless, the Board has granted service connection for 
this disability so no prejudice results.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will no concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. § 
3.310(b).

Gulf War Claims

For Veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf Veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for 'direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii). 

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

PTSD 

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998). 

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  In addition, evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

Heart disorder and Hypertension, to include as due to 
qualifying chronic disability

Service treatment records show no diagnosis or treatment for 
a heart disorder or hypertension.  The Veteran declined an 
examination upon separation from service. 

Post-service VA and non-VA records show that an EKG in 
November 1996 was normal.  A chest X-ray in August 1998 was 
also normal, with no evidence of acute cardiopulmonary 
disease.  A June 2003 private medical record shows an initial 
diagnosis of hypertension.  Additional medical records 
reflect treatment for hypertension and show that the 
Veteran's diastolic blood pressure readings reached 90 or 
more on several occasions.  Private records show intermittent 
complaints of atypical chest pains beginning in September 
2004.  A myocardial infarction was ruled out and the pain was 
thought to most likely be caused by costochondritis, or 
related to panic attacks.  The notes indicate that it was not 
likely of cardiac origin.  

The Veteran underwent VA examinations in April 2004 and July 
2009.  The 2004 VA examiner did not review the claims file.  
At this examination, the blood pressure readings were: 
118/82, 110/80, and 100/76.  A chest X-ray was negative and a 
stress test was normal.  A Holter monitor was placed, but the 
Veteran returned a blank tape so no diagnosis was made.  The 
pertinent diagnoses were: no clinical evidence of 
hypertension; normal physical examination with no documented 
physical diagnosis; and history of rapid heart beat 
documented only as sinus arrhythmia with normal stress test 
and blank Holter monitor.

At the 2009 VA examination, the Veteran's blood pressure was 
136/90.  She was diagnosed with essential hypertension.  The 
blood pressure readings to establish the diagnosis of 
essential hypertension were: 118/60, 136/90, and 132/90.  The 
examination report shows that hypertensive cardiovascular 
disease was not present.  The examiner opined that the 
Veteran's hypertension and reported palpations were less 
likely than not caused by or aggravated by military service 
and were of idiopathic origin.  There is no other medical 
evidence of record associating the Veteran's current 
hypertension with her active military service.  There also is 
no evidence of a diagnosed heart disorder in the evidentiary 
record.

Inasmuch as the Veteran's DD 214 shows that she served in 
Southwest Asia from October 1990 through April 1991, she is a 
Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.  Thus, the initial question is 
whether service connection is warranted for either 
hypertension or a heart disorder on a presumptive basis due 
to undiagnosed illnesses.

There is no evidence of a currently diagnosed heart disorder.  
Hypertension does not constitute a 'qualifying chronic 
disability' under the provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).  This disability has a known clinical 
diagnosis, thus it does not constitute an 'undiagnosed 
illness.'  Accordingly, presumptive service connection under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  
Service connection will therefore be analyzed on a direct 
basis.  

As indicated, the record does not contain any evidence of a 
chronic heart disorder.  The Veteran's noted palpations have 
not been associated with any diagnosis and, therefore, do not 
constitute a disability for which service connection may be 
granted.  As such, the Veteran's claim of entitlement to 
service connection for a heart disorder must be denied.

In determining whether a Veteran has hypertension for VA 
purposes, the Court has applied the criteria adopted by VA in 
38 C.F.R. § 4.104.  The record shows that he has a current 
diagnosis of hypertension and there is evidence of several 
diastolic blood pressure readings of 90 or more or, as is 
required under the current version of 38 C.F.R. § 4.104.  
Accordingly, the evidence suggests that she has a current 
hypertension disability for VA purposes.  However, the first 
objective evidence of hypertension was in 2003, 12 years 
after service.  Thus, hypertension may not be presumed to 
have been incurred during military service.  See 38 C.F.R. 
§ 3.307, 3.309 (2009).  This significant lapse in time 
between service and onset is significant evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, while the cumulative medical treatment records 
reflect current treatment for hypertension, these records 
fail to demonstrate an etiological relationship between the 
currently manifested hypertension and the Veteran's military 
service.  In addition, a VA examiner has indicated that the 
Veteran's current hypertension is not etiologically related 
to military service.  There is no other positive medical 
evidence in this regard.  As there is no evidence of any 
diagnosis or treatment for hypertension in service and no 
competent medical evidence associating the Veteran's current 
hypertension to military service; the criteria for 
establishing service connection for hypertension have not 
been met. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine, but the preponderance of the evidence is 
against the Veteran's claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  

Syncopal episodes, to include as due to qualifying chronic 
disability

The Veteran seeks service connection for syncopal episodes 
and left-sided numbness (claimed as by blackout spells), to 
include as due qualifying chronic disability.  She reports 
having recurrent episodes of syncope began in 1995.  At her 
hearing in 2009, she testified that when a syncopal episode 
begins she goes completely numb and begins to hyperventilate 
and then blacks out.  

Service treatment records do not reflect any complaints of 
dizziness, blackouts, or left-sided numbness.

Private and VA post-service medical records show initial 
complaint and treatment for episodic syncope beginning in 
January 1996.  A November 1996 emergency department record 
shows the Veteran reported numbness, dizziness, and tingling 
on her left side.  The assessment was probable anxiety 
reaction.  Additional private medical records dated in 
November 1996, show the Veteran reported experiencing 
episodic numbness on the left side of her face, along with 
symptoms of dizziness and near syncope.  The diagnosis was 
bizarre episodes of numbness and presyncope-etiology unknown.  

Additional records, dated between January 1996 and December 
1998, show various diagnoses for the Veteran's syncope 
symptoms including: probable panic attacks; bizarre syncopal 
episodes with probably underlying hypoglycemia; possible 
hypoglycemic shock; and bizarre anxiety attacks.  A work 
certificate completed by private physician in November 1996 
reflects a diagnosis of hyperventilation syndrome with 
syncope (blackouts).  Notes indicate that at least one of the 
Veteran's treating physicians believed this "panic-like 
disorder" may have been associated with Gulf War Syndrome. 

During a private evaluation in April 1998, the Veteran 
reported intermittent syncopal episodes with symptoms of 
numbness down left side of face, then spreading to entire 
left side of body.  The physician's neurological impression 
was that the episodes were not seizures, but rather sounded 
like "classical hyperventilation syndrome," with the 
Veteran's report of rapid heartbeat and breathing; 
lightheadedness, tremors, tingling and anxiety.  The 
neurological examination was normal and the physician could 
not detect a clear neurological illness.  

An EEG and MRI conducted in April and May 2004 were normal.  
CT scans of the Veteran's brain in July 2005 and July 2006 
were also normal.  The medical records continued to reflect 
blackout spells up through 2006.  At the Veteran's Persian 
Gulf registry examination, she reported the syncope episodes 
began four years after leaving military service.  The 
diagnoses included: syncope, etiology unknown, may be caused 
by either/or panic attacks and hypertensive state; and panic 
disorder. 

The Veteran underwent a VA examination in July 2009.  She 
reported a history of blackout spells since 1992, 
approximately 17 over a 13-year period.  She was admitted for 
treatment three times in 2005.  The examiner indicated that 
there were no symptoms suggesting the presence of, nor a 
history of organic brain syndrome or other mental disorder 
that may be related to epilepsy.  The examiner's opinion was 
that the non-organic syncope was less likely as not caused by 
or a result of military service or any organic diagnosable 
disorder.  The examiner further opined that the alleged 
bizarre syncopal episodes were not likely attributable to a 
known clinical disorder at this time.

The Veteran's DD-214 confirms service in the Persian Gulf 
from October 1990 to April 1991.  There is no record of any 
complaints of blackouts or left-sided numbness prior to, or 
during the Veteran's service in the Persian Gulf.  The 
Veteran's testimony and the objective medical evidence 
confirm episodic syncope (or recurrent blackouts spells) with 
symptoms of left-sided numbness, beginning in 1995 and 
continuing on an intermittent basis since.  Thus, the 
disorder is considered chronic.  

Various clinicians have theorized that these symptoms are 
possibly due to a psychiatric condition, such as panic 
disorder or anxiety attacks, but the Board finds that a 
definitive and confirmed diagnosis has not been made.  The 
administration of various clinical tests (including computed 
tomography imaging scanning of the brain, 
electroencephalogram testing, and magnetic resonance imaging 
of the brain) to determine the etiology of the Veteran's 
symptoms have been inconclusive and have not rendered any 
conclusive diagnoses.  Based on the cumulative record, the 
Board finds that this condition cannot by history, physical 
examination, or laboratory tests be attributed to a known 
clinical diagnosis.  See 38 C.F.R. §§ 3.102, 3.317(a)(5).  
Therefore, the only question remaining is whether this 
chronic disability has manifested to a degree of 10 percent 
or more.

The Board finds this condition has manifested to a degree of 
at least 10 percent under the analogous provisions of 38 
C.F.R. §4.124a, Diagnostic Code 8911.  The Veteran's claimed 
syncopal disability is currently rated by analogy under 
Diagnostic Code 8911.  Under Diagnostic Code 8911, a 
compensable rating for epilepsy, petit mal, is warranted 
where the evidence shows a confirmed diagnosis, with a 
history of seizures, or continuous medication necessary for 
control of the epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 
8911.  A minor seizure consists of a brief interruption in 
the consciousness or conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the 
head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  Id. at Note 2.

While the evidence does not show that the Veteran has actual 
seizures, the periods of syncope and near-syncope can be 
considered the equivalent of a brief interruption in 
consciousness.  As such, the Board finds the syncopal 
episodes are analogous to minor seizures.  See Note (1) and 
(2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.  She also has 
a history of recurrent syncopal and near-syncopal episodes 
with associated symptoms of rapid heartbeat and breathing; 
lightheadedness, tremors, tingling and anxiety.  At the very 
least, these episodes may be likened to a 'history of 
seizures' to warrant the minimal compensable rating under 
Diagnostic Code 8911, by analogy.  Thus, the Board finds that 
service connection for a chronic undiagnosed illness 
manifested as episodic syncope, is warranted.

Acquired Psychiatric Disorders 

In this case, the Veteran claimed service connection for PTSD 
and panic disorder, specifically.  The Board, however, 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric 
disorders.  

As emphasized in Clemons, though a Veteran may only seek 
service connection for one specific psychiatric disorder, the 
Veteran's claim "cannot be limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  
Therefore, the Board must analyze the Veteran's current claim 
under this expanded framework, based on the Clemons ruling 
and appropriate review of the evidence of record. 

Service treatment records are negative for PTSD.  No 
psychiatric disability was noted during the October 1985 
induction examination, although the Veteran reported 
depression on her report of medical history form.  The 
Veteran was treated for emotional trauma (described as grief 
reaction) in July 1986 after several of her friends were 
killed in a car accident the week prior.  The diagnosis was 
rule out DSM III.  No further evaluation was provided and 
there is no further complaint of depression noted in the 
record.  The Veteran was treated for Chlamydia in July 1986.  
She declined a separation examination.

Private medical records dated between November 1996 and June 
2003 show subjective complaints of panic attacks, with 
symptoms that included black out spells, dizziness, and 
elevated blood pressure, shortness of breath, chest pain, and 
numbness.  Various clinical diagnoses were proffered, 
including anxiety disorder, and panic and/or anxiety attacks.  
Of note is a December 1996 treatment note in which the 
Veteran's physician stated that the Veteran had a "bizarre 
panic-like disorder," but she did not believe the Veteran 
had a traditional panic disorder.

VA outpatient treatment records dated in August and September 
2003 show diagnoses of panic disorder without agoraphobia and 
anxiety in the setting of the reported syncopal episodes and 
symptoms of numbness, sweating, palpations.  In an October 
2003 letter, a clinical psychologist from the Vet Center 
wrote that the Veteran had been evaluated at the center in 
July 2003.  The letter indicated that the Veteran described 
having seen burned and melted body parts while stationed in 
Iraq in a support unit that followed behind the infantry 
units.  The Veteran also reported that she had been raped by 
two males as she left the recruiters office, and that she did 
not report it to anyone.  The psychologist's diagnosis was 
PTSD.

On a January 2004 PTSD stressor questionnaire, the Veteran 
provided additional details of the alleged military sexual 
trauma.  She reported that her roommate (during military in-
processing) had been drinking and gave their hotel key to two 
men.  These men entered their room and raped the Veteran.  
She stated that security broke into the room shortly 
thereafter the incident and found her in the bathroom.  The 
Veteran also reported a stressor of having seen dead and 
melted bodies of adults and children during the Gulf War.

The Veteran underwent a VA examination in April 2004.  She 
reported the onset of panic attacks, anxiety episodes, and 
syncopal episodes was in 1995, and it worsened after March 
2003.  She stated that she did not have a good childhood. She 
also reported that she was raped at gunpoint in service, but 
did not tell anyone.  The diagnoses were panic disorder 
without agoraphobia and adjustment disorder, secondary to 
financial and physical compromization.  Further evaluation by 
a psychologist was recommended.  The physician indicated that 
he had only reviewed VA outpatient treatment records from 
2003.  

In December 2008, during the course of VA outpatient 
treatment, the Veteran reported that she felt depressed every 
day of her life and had attempted suicide twice as a 
teenager.  Current stressors were reportedly marital 
friction, unemployment, and financial problems.  The 
diagnosis was depressive disorder, NOS; rule out dysthymic 
disorder; and PTSD by history.

At the Veteran's April 2008 hearing, she stated that while in 
the Gulf she had seen dead bodies and little kids melted to 
bicycles.  She also testified that she was sexually abused by 
two men at the Military Entrance Processing Station (MEPS) 
when she was 18 years old.  She said that "they" reported 
it and that she talked to "chaplains and stuff."  The 
Veteran further testified that she did not want to continue 
with her entrance service thereafter, but was told that she 
was already sworn in and had to fulfill her obligation.  The 
Veteran also testified that she had always been a depressed 
person, but not as badly as she was currently.

The Veteran was afforded another VA examination in July 2009 
and was examined by a clinical psychologist.  At this 
examination, she reported that she was placed in a hotel by 
the military, in preparation for her induction at the MEP 
station the following day.  She alleged that she was raped by 
two males in her hotel room, the night before MEP processing.  
She stated that the two assailants were construction workers 
who had obtained a keycard to her room from her roommate who 
had been drinking at a bar.  She further stated that security 
found her in the room after the incident.  The Veteran did 
not mention the stressor of seeing dead bodies.

In the chart review section, the examiner noted that the 
Veteran reported a history of depression before military 
service due to family issues and childhood abuse.  The 
Veteran also reported a history of two suicide attempts 
during service.  The examiner pointed out that the currently 
reported details of the personal assault were inconsistent 
with previous statements made to other health officials, as 
shown in the October 2003 Vet Center record and a letter from 
her VSO (which stated that she was assaulted by the military 
recruiters as she was leaving their office).

Following a detailed clinical interview and examination, the 
diagnosis was adjustment disorder with depressed mood and 
anxiety related to health problems, syncope.  The examiner 
determined that the Veteran did not meet the criteria for 
PTSD based on her reported military trauma.  The rationale 
was that there were inconsistencies in the report of the 
trauma, as mentioned in the chart review section.  The 
examiner stated that the Veteran seemed to have some sub-
clinical PTSD symptoms related to childhood trauma.  The 
examiner also opined that the Veteran also had an anxiety 
disorder, not otherwise specified, that was "not solely 
related to military service" and depression, NOS that was 
not related to military service.  The examiner further stated 
that the Veteran reported increased anxiety and depression 
related to her syncopal episodes.  It was noted that while 
the Veteran had pre-trauma risk factors and seemed to have 
symptoms of depression and PTSD prior to her military 
service, she did well in the military (performance-wise); her 
problems seemed to have begun to escalate since the syncopal 
episodes which led to job loss and financial strain. 

PTSD

The Veteran alleges two military stressors which she believes 
caused her PTSD. First, she alleges that while deployed to 
the Southwest Asia theater of operations (Kuwait, Iraq and 
Saudi Arabia), she was in a support unit that was two hours 
behind the 24th Infantry Division, and saw a lot of dead 
bodies including children and adults melted to bicycles.  
Secondly, the Veteran alleges on January 9, 1986 during her 
initial processing into military service, she was raped by 
two men. 

In this decision, the Board grants service connection for an 
adjustment disorder with symptoms of depressed mood and 
anxiety.  Further, the preponderance of the evidence shows 
that the Veteran does not have PTSD.  See July 2009 VA 
psychiatric examination.  In the report of that examination, 
the examiner indicated that there was insufficient evidence 
to justify a diagnosis of service-related PTSD since there is 
no evidence to verify the alleged rape incident that occurred 
while the Veteran was on active duty and there is evidence of 
sub-clinical PTSD symptoms related to childhood trauma.  The 
VA examiner's opinion reflects that the Veteran does not have 
PTSD.  As such, because the most probative evidence shows 
that the Veteran does not have PTSD, service connection for 
PTSD must be denied.

Panic disorder; and Adjustment disorder with depressed mood 
and anxiety

The record reflects diagnoses of panic disorder and 
adjustment disorder, with depressed mood and anxiety.

As it relates to the claimed panic disorder, the Board notes 
that a panic disorder was not manifested during service, or 
within one year thereof, and there is no evidence or 
subjective report of continuity of symptoms since service.  
The post-service clinical findings of panic attacks and panic 
disorder appear to have been no more than differential 
diagnoses for what was clinically described as the Veteran's 
"bizarre-syncopal episodes."  None of the clinical findings 
were accompanied by a medical opinion linking the panic 
attacks/panic disorder to military service.  

As for the VA physician who provided a diagnosis of panic 
disorder in April 2004, he did not link the panic disorder to 
military service, and he indicated that further evaluation by 
a clinical psychologist was necessary.  The VA clinical 
psychologist, who evaluated the Veteran at the recent C&P 
examination in July 2009, did not diagnose a panic disorder.  
There is no other medical evidence or opinion that 
establishes an etiological relationship between the claimed 
panic disorder and military service.  Thus, service 
connection for panic disorder is not warranted.

As it relates to the adjustment disorder with symptoms of 
depressed mood and anxiety, the July 2009 VA examiner 
indicated that this disorder is related to the Veterans' 
syncope problems.  The examination report shows that the 
Veteran reported increased anxiety and depression following 
onset of the current episodic-syncope disorder.  The examiner 
also noted that the Veteran reported this medical condition 
makes her weary to be out in public and causes her emotional 
distress that manifests as anxiety and depressed mood.  The 
VA examiner's opinion is not a model of clarity, but it can 
be read as linking the comprehensive diagnosis of adjustment 
disorder with anxiety and depressed mood- to the undiagnosed 
illness manifested by episodic syncope.  

The Board has granted service connection for syncope as an 
undiagnosed illness in this decision.  Therefore, service 
connection for adjustment disorder with anxiety and depressed 
mood is warranted on a secondary basis.  See 38 C.F.R. § 
3.310(b), 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. at 55-57 (1990).  


ORDER

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for syncopal episodes is granted.  

Service connection for PTSD is denied.

Service connection for an adjustment disorder with symptoms 
of depressed mood and anxiety is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


